UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7083


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ALVIERO MESA-LOPEZ,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:06-cr-00998-HFF-5; 6:09-cv-70100-HFF)


Submitted:   February 16, 2012            Decided: February 21, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alviero Mesa-Lopez, Appellant Pro Se. Jimmie Ewing, Assistant
United   States  Attorney,    Columbia, South  Carolina;  Leesa
Washington, Assistant United States Attorney, Isaac Louis
Johnson, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Alviero         Mesa-Lopez     seeks      to     appeal       the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.        The    order    is     not    appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)           (2006).             A     certificate           of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies         this      standard      by        demonstrating          that

reasonable       jurists       would    find     that       the      district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies      relief      on     procedural       grounds,        the       prisoner        must

demonstrate      both    that     the     dispositive         procedural         ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                     Slack, 529 U.S. at 484-85.

We   have   independently        reviewed       the    record       and    conclude       that

Mesa-Lopez has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense     with    oral       argument     because        the     facts        and    legal




                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3